Title: To George Washington from George Weedon, 8 October 1781
From: Weedon, George
To: Washington, George


                  Dr Sir
                     Post in Timber Neck Creek Octor 8th 1781
                     half after 11 oclk A. M.
                  
                  Agreeable to your Excellencies Direction consulted Genl Choisy, on a communication with your Camp.  We shall establish two, one by the way of the Fleet which he Thinks the most Secure, and one from this post, where I write you on my knee.  In my Opinion their is no kind of risque from hence as we have a fine View of the River and can destroy any thing Hostile for some distance.  The Boatt will pass with any dispatches from this Camp over to the seat of Colo. William Digges four or five Miles above York.  If your Excellency will Direct a swift moving Patwanger or Boat to be kept nearly at that place under a small Guard of Lt Dragoons, any Intelligence from the two Camps may be communicated in two hours.  Nothing of importance since my last.  We have had various Accounts of my Friend Greens success in the South.  I would thank your Excellency, If you have recd any Official Intelligence respecting it, to advise me.  pray Excuse this Scrawl, write on an Old Church in the pines.  I have the Honor to be with Great respect & Esteem Yr Excellencies Most Obdt Servt
                  
                     G. Weedon
                  
                  
                     P.S.   Vessels can be preserved on the other side rest of sentence is illegible.
                     
                  
                  
               